       Case 2:19-cv-01736-GGG-KWR Document 77 Filed 10/23/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



    KELLY HODGES                                                     CIVIL ACTION
    VERSUS                                                           NO: 19-1736
    PARKER TOWING COMPANY, INC.                                      SECTION: T (4)

                                              ORDER

         Before the Court is a Motion In Limine To Exclude Certain Evidence and Testimony1 filed

by Parking Towing Company, Inc. Kelly Hodges (“Plaintiff”) has filed an opposition.2 For the

following reasons, the Motion In Limine To Exclude Certain Evidence and Testimony3 is

GRANTED.

                                         BACKGROUND

         This action involves Plaintiff’s claim for damages resulting from injuries sustained in an

accident on December 6, 2017. Parker Towing employed Plaintiff as a deckhand aboard a tow

boat, M/V THELMA PARKER II (“Vessel”). Plaintiff alleges he suffered an injury to his left

shoulder while he was in the process of using a pelican ratchet during this tow building process.

After the incident, Plaintiff reported his unwitnessed accident to his fellow crewmembers.

Thereafter, an incident report was prepared and immediate arrangements were made to transport

Plaintiff off the Vessel to seek medical attention.

         As a result of the accident, Plaintiff has undergone two surgeries to his left shoulder and

also attended physical therapy. On January 24, 2020, Plaintiff presented to Dr. Bartholomew for

neck issues. Dr. Bartholomew recommended conservative action and also noted a few other



1
  R. Doc. 53.
2
  R. Doc. 56.
3
  R. Doc. 53.


                                                  1
         Case 2:19-cv-01736-GGG-KWR Document 77 Filed 10/23/20 Page 2 of 2




possible future treatments. Specifically, Dr. Bartholomew reported: “Last choice would be anterior

cervical diskectomy and, hopefully, artificial disk, but possibly I would need to convert it to a

fusion intraoperatively, because he does have large shoulders and it would be harder to do the

artificial disk, especially at C6-7.”4

           Parking Towing seeks an Order preventing any evidence and testimony of a possible future

cervical diskectomy. Plaintiff contends he does not intend to offer any testimony or evidence that

he will more probably than not have a cervical spine surgery or for the costs for such a procedure.

Accordingly, Plaintiff indicated that Parker Towing’s motion is essentially unopposed. Plaintiff is

not precluded from offering evidence and testimony regarding the need for and cost of a cervical

spine surgery which has yet to be recommended. Plaintiff is not, however, precluded from offering

testimony and evidence regarding whether he is at maximum medical improvement for the alleged

cervical spine complaints.

                                           CONCLUSION

           For the foregoing reasons, IT IS ORDERED that the Motion In Limine To Exclude Certain

Evidence and Testimony5 is GRANTED.

           New Orleans, Louisiana, on this 23rd day of October, 2020.



                                                         GREG GERARD GUIDRY
                                                       UNITED STATES DISTRICT JUDGE




4
    R. Doc. 53-2.
5
    R. Doc. 53.


                                                  2
